Citation Nr: 1208640	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  08-19 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as anxiety disorder, to include as secondary to lupus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

Within the December 2006 rating decision, the Veteran was denied service connection for an anxiety disorder.  However, a claim for service connection may include any disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Therefore, the Veteran's claim has been recharacterized more broadly as entitlement to service connection for a psychiatric disability.

In June 2010, the Veteran testified before the undersigned Acting Veterans Law Judge, seated at the RO.  A transcript of this hearing has been associated with the claims file.

In September 2010, this matter was remanded by the Board to the RO via the Appeals Management Center for further development.


FINDING OF FACT

It is as likely as not that the Veteran's depressive disorder is aggravated by her service-connected lupus.





CONCLUSION OF LAW

Service connection for depressive disorder is warranted because it is aggravated by the Veteran's service-connected lupus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2011).  Second, VA has a duty to assist the veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

As discussed in detail below, sufficient evidence is of record to grant the benefit sought on appeal.  Therefore, no further development is needed.

II. Analysis

A claimant with active service may be granted service connection for a disease or disability either incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service incurrence will be presumed for psychoses if manifest to a degree of 10 percent or more within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The disease entity for which service connection is sought must be chronic as opposed to merely acute and transitory in nature.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Where the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2011).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2011).

The record before the Board contains service treatment records and post-service medical records, which will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds that it is as likely as not that the Veteran's depressive disorder is related to her service-connected lupus.

The Veteran seeks service connection for a psychiatric disability, claimed as an anxiety disorder.  The Veteran has alleged onset of an anxiety disorder as secondary to her service-connected lupus.

The service treatment records are void of findings, complaints, symptoms, or a 
diagnosis of any psychiatric disability.

On VA mental disorders examination in January 1997, the Veteran was not diagnosed with any psychiatric disability.

VA treatment records include a November 2002 report which indicates that the Veteran had symptoms of anxiety that seemed to have been exacerbated by her lupus.  At that time, she was diagnosed with generalized anxiety disorder.  A May 2006 report reflects diagnoses of a social phobia, mood disorder, NOS (not otherwise specified), and dysomnia.  The psychiatrist opined that the Veteran's depression was affected by her sleep disorder and lupus.

On VA mental disorders examination in November 2006, the Veteran was diagnosed with anxiety disorder, NOS, with prominent social and some secondary depressive symptoms.  The examiner indicated that the Veteran did not spontaneously complain of depression, but did spontaneously complain of anxiety primarily related to social fears, a fear of having her home broken into, and a fear of snakes.  The examiner stated that the Veteran's primary issue was anxiety disorder and that any significant depressive symptoms were secondary to the anxiety disorder.  However, the examiner opined that these symptoms did not appear to be substantially related to the service-connected [lupus] based on the rationale that when she suffered from blisters (due to lupus), the Veteran was concerned about the judgments of others.  However, she was also continually fearful of others and of public situations.  On these bases, the examiner further opined that it was less likely as not that the Veteran's anxiety disorder, and any clinically significant depressive symptoms, were related to her service-connected medical condition.

VA treatment records dated in November 2006 reflect a diagnosis of depressive disorder.  A May 2008 mental health report reflects an assessment of chronic depression and anxiety in the context of lupus.

In September 2010, the Board remanded the Veteran's claim for an additional medical opinion as to whether the Veteran's service-connected lupus aggravated her anxiety disorder, or any other psychiatric disability.  Pursuant to the Board's remand, in September 2010 the Veteran underwent a VA mental disorders examination at which time she stated that during flare-ups of lupus, her mood changed and she was a different person.  The Veteran was diagnosed with social phobia, generalized anxiety disorder, and depressive disorder, NOS.  The examiner stated that the Veteran presented with prominent symptoms of anxiety including excessive, uncontrollable worry and social anxiety, but these symptoms were not significantly related to her service-connected [lupus].  The examiner opined that it was less likely as not that the Veteran's generalized anxiety disorder and social phobia were due to or aggravated by her service-connected lupus.

However, the examiner also stated that it appeared that the Veteran's depressive symptoms had worsened since the last examination in response to multiple factors including continued problems associated with the Veteran's anxiety disorders, concerns about her mother's medical condition, work-related stress, a recent recommendation to have a hysterectomy due to a prolapsed uterus with fibroids, and the stress of dealing with a chronic illness/lupus.  With regard to lupus, the Veteran reported significant problems with fatigue, pain, headaches, and monthly flare-ups of lupus manifested by blisters.  Therefore, the examiner opined that it is at least as likely as not that the Veteran's depressive disorder has been aggravated by her service-connected disability.  The examiner further opined that the Veteran's anxiety disorders continue to be the primary source of her depressive symptoms.  However, the stress related to coping with lupus appeared to contribute mildly to her depressive symptoms.

After reviewing the evidence, the Board finds that there is a reasonable basis to relate the Veteran's current depressive disorder to her active service based on the medical evidence presented in this case, which establishes that it is at least as likely as not that some portion of the Veteran's depressive disorder is related to her service, and specifically to her service-connected lupus.  The evidence shows that the Veteran's lupus has played an aggravating role in her depressive disorder.  The medical evidence of record shows that the depressive disorder is as likely as not aggravated by the service-connected lupus.  Therefore, service connection for depressive disorder is granted.  The Board has resolved all reasonable doubt in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b)  (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for depressive disorder is granted.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


